Citation Nr: 0900339	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

The veteran had active service from March 1987 to September 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.


The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  In August 2007, prior to the promulgation of a decision 
in the appeal, the RO received written notification from the 
veteran, stating that he wished to withdraw his appeal for 
entitlement to service connection for bilateral hearing loss.

2.  The evidence of record indicates a diagnosis of PTSD but 
does not demonstrate that the veteran engaged in combat with 
the enemy and further fails to verify any of the veteran's 
claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
have been met regarding the veteran's claim for entitlement 
to service connection for bilateral hearing loss.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004.  The January 2004 
notice fully addressed all three notice elements.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of his and the VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  
Accordingly, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  Based on 
the foregoing, adequate notice was provided to the veteran 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, the VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The claims file contains the veteran's 
service medical and personnel records, and treatment records 
from the Reno, Nevada Vet Center, acquired at the request of 
the RO.

Regarding the veteran's claim for service connection for 
PTSD, it is observed that the RO did not undertake any effort 
to verify the veteran's claimed in-service stressors nor was 
a PTSD examination provided.  However, the Board finds that 
the stressor information provided by the veteran is not 
sufficiently verifiable to require additional development.  
Indeed, given the lack of specificity as to dates, locations, 
and names of individuals involved in or witness to such 
stressors, it appears further development, including the 
provision of an examination, would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on the VA with no benefit flowing to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Moreover, without a verified 
stressor or demonstration of combat status, a VA examination 
could not itself serve as a basis for a grant of service 
connection here.

Based on the above, the Board finds that no further notice or 
assistance to the appellant is required to fulfill the VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Discussion

a.  Bilateral Hearing Loss.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal that fails to allege a specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In August 2007, prior to the promulgation of a decision in 
the appeal, the RO received written notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to service connection for bilateral hearing loss.   

As the veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

b.  PTSD.  The Board has reviewed all of the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the veteran's claim.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Regarding a claim for service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In the present case, the present case, the evidence 
demonstrates the veteran was diagnosed as having PTSD in May 
2007.  

Regarding the existence of an in-service stressor, in Zarycki 
v. Brown, 6 Vet. App. 91 (1993), the United States Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence of record does not support the conclusion that 
the veteran engaged in combat with the enemy.  The veteran's 
military occupational specialty, fire support specialist, is 
not, in itself, indicative of combat.  Moreover, although the 
veteran claims to have been involved in firefights during 
"Desert Storm," the veteran's DD-214 does not reveal any 
awards or decorations indicative of combat, nor have any 
corroborating statements been submitted with respect to his 
allegations of combat.

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, 
the veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  Doran, 6 Vet. App. at 288-89.

The veteran has reported several in-service stressors.  In a 
July 2006 Vet Center medical examination, the veteran stated 
that he served as a forward observer with the 1st Calvary 
Division; and, as such, was sent into Kuwait with the first 
ground troops during "Desert Storm" and participated in 
firefights.  The veteran does not provide any dates, 
locations, or specific descriptions for the firefights in 
which he was involved.  The veteran also recalled that, after 
the end of the conflict in Kuwait, he had to bury the bodies 
of approximately thirty enemy soldiers, a task that he 
believed traumatized him.  

In a January 2007 statement, the veteran indicated that the 
burial detail occurred sometime between February 23, 2001, 
and March 23, 2001.  In April 2007, he submitted pictures of 
what he stated were enemy bodies he buried.  The pictures are 
very blurry so as to make it difficult to ascertain the 
subject matter.  Although the veteran stated that he took the 
pictures in Kuwait, they are not dated and do not contain any 
indication of where they were taken.  

Also in the January 2007 statement, the veteran reported 
that, while he was stationed in Germany, he saw two service 
members fatally crushed between two vehicles.  He indicated 
that he was in Germany between March 1993 and June 1995, but 
that he could not remember when the incident occurred or the 
names of the those killed.  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  The veteran apparently sought  
to corroborate his account of burying enemy bodies by 
submitting pictures reportedly taken in Kuwait.  However, as 
noted previously, the pictures are of such low quality as to 
make identification of their subject matter impossible.  
Furthermore, they do not contain any reference as to a date 
or location.  The veteran has not submitted any corroborating 
evidence regarding the "firefights" in which he 
participated or the deaths of the service members in Germany.  

Based on the foregoing, the Board finds that the veteran has 
not provided independent evidence sufficient to corroborate 
any of his claimed stressors.
Moreover, the Board finds that the veteran has not provided 
sufficient information to allow for such verification.  For 
example, the veteran has not provided any information, such 
as a date or location, for any of the "firefights" he 
participated in during the conflict in Kuwait.  The veteran 
also has not provided specific information, such as a 
specific date or location, regarding the burial of the enemy 
soldiers in Kuwait.  Finally, in his account regarding the 
incident involving the deaths of the service members in 
Germany, the veteran did not provide either the names of the 
fatalities or an approximate date of the accident.  Without 
such information, any attempt at verification would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran.  See Soyini, 1 Vet. App. at 546; Sabonis, 6 Vet. 
App. at 430. 

Because insufficient independent evidence currently exists in 
the record to substantiate any the veteran's specified 
stressors and, without such corroboration, an essential 
element of a PTSD claim remains unsatisfied, the veteran is 
therefore precluded from a grant of the benefit sought on 
appeal.  In reaching this conclusion, the Board recognizes 
that the competent evidence includes a diagnosis of PTSD. 
However, for VA compensation purposes, the validity of such a 
diagnosis and opinion is dependent on the existence of an in-
service stressor.  In the instant case, as just discussed, 
the file contains no evidence to corroborate the veteran's 
stressors.  Therefore, the diagnosis rendered was, by 
necessity, predicated solely on the veteran's own statements.  
As such, it lacks probative value.

Based on the foregoing, the evidence of record fails to 
establish a verified in-service stressor.  As such, any 
competent evidence attributing the veteran's current PTSD to 
service is not probative.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed from the appeal.

Service connection for PTSD is denied.


REMAND

A preliminary review of the record indicates that the claim 
for service connection for hypertension requires additional 
development.  The appellant contends that his hypertension 
was causally or etiologically related to service.  The 
relevant evidence is briefly summarized below.

Service medical records indicate that the veteran had 
elevated blood pressure, with  diastolic readings over 90, in 
February 1988 and June 1995.  

A post-service VA medical record shows an initial diagnosis 
of hypertension in June 2003.  A February 2005 VA medical 
record indicates that the veteran had hypertension and was 
taking medication for treatment.  In an April 2006 letter, a 
private medical examiner stated his belief that the veteran's 
hypertension may have been related to service.

The VCAA requires that an examination be provided when the VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  In this vein, the Court held in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Considering that service medical records show elevated blood 
pressure and that the private medical examiner's assertions 
that hypertension may have been related to service, the 
evidence tends to indicate that the current symptoms may be 
so associated with the veteran's service.  For this reason, 
the veteran finds that an attempt should be made, including a 
VA examination if necessary, to further determine the 
etiology of his hypertension.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A VA examiner should review the claims 
file and provide an opinion as to whether 
it is at least as likely than not that any 
current diagnosis of hypertension is 
causally related to active service.  Any 
opinions offered should be accompanied by 
a clear rationale consistent with the 
evidence of record, including the service 
medical records noting findings of 
elevated blood pressure, with diastolic 
readings over 90, in February 1988, July 
1994, and June 1995.  Moreover, if it is 
determined that a physical examination is 
necessary in order to fully respond to 
this inquiry, then one should be arranged 
and all necessary tests should be 
performed.

The claims file must be reviewed in 
conjunction with such the examination(s), 
and the examiner(s) must indicate that 
such review occurred.

2.  Upon completion of the above, the 
AMC/RO should readjudicate the issue on 
appeal.

If any benefit sought on appeal remains 
denied, the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


